Exhibit 10(m)

 

SOUTHERN NATIONAL

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (SERP)

 

Effective January 1, 1989

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE I

   STATEMENT OF PURPOSE    1

ARTICLE II

   DEFINITIONS    2

ARTICLE III

   ELIGIBILITY AND PARTICIPATION    14

ARTICLE IV

   RETIREMENT BENEFITS    15

ARTICLE V

   PRE-RETIREMENT SURVIVOR BENEFITS    17

ARTICLE VI

   DISABILITY BENEFITS    18

ARTICLE VII

   SEVERANCE BENEFITS    20

ARTICLE VIII

   NONCOMPETITION    21

ARTICLE IX

   COMMITTEE    24

ARTICLE X

   AMENDMENT AND TERMINATION    26

ARTICLE XI

   MISCELLANEOUS    27

ARTICLE XII

   CONSTRUCTION    31

 

i



--------------------------------------------------------------------------------

 

ARTICLE I

 

STATEMENT OF PURPOSE

 

This Plan is designed to enhance the earnings and growth of Southern National
Corporation and its Participating Subsidiaries. The Plan provides benefits to or
on behalf of selected key management employees which supplement retirement and
survivor benefits payable from the Southern National Retirement Plan, a
qualified defined benefit pension plan. Such supplemental benefits are intended
to enable Southern National to attract and retain superior key management
employees and to give such employees additional incentive to make Southern
National more profitable.

 



--------------------------------------------------------------------------------

 

ARTICLE II

 

DEFINITIONS

 

When used herein and capitalized, the following terms shall have the meanings
denoted, unless the context clearly requires otherwise.

 

2.01 Actuarial Equivalent and Actuarially Equivalent. A form of benefit
differing in time, period or manner of payment from a specified benefit provided
by this Plan or provided by the Pension Plan, but having the same value when
computed using the same assumptions used for computing actuarial equivalence
under the Pension Plan.

 

2.02 Change in Control. A Change in Control shall be deemed to have occurred
upon the happening of any of the following:

 

(a) the adoption of a plan of merger or consolidation of Southern National
Corporation with any other corporation or association as a result of which the
holders of the voting capital stock of Southern National Corporation would
receive less than 50% of the voting capital stock of the surviving or resulting
corporation;

 

(b) the occurrence of any event (including, without limitation, any merger or
consolidation) as a result of which Southern National Corporation is not the
owner beneficially and of record of 50% or more of the voting power of the
capital stock of Southern National Bank of North Carolina, N.A. (the “Bank”);

 

2



--------------------------------------------------------------------------------

(c) the sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of Southern National Corporation or the Bank
(other than as security for the obligations of Southern National Corporation or
the Bank);

 

(d) the approval by the shareholders of Southern National Corporation or the
Bank of any plan or proposal for the liquidation or dissolution of Southern
National Corporation or the Bank;

 

(e) the acquisition by any person (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”)),
other than any Trustee under any employee benefit plan of Southern National
Corporation or the Bank, and persons (as such term is so used) who are then
affiliates and associates (as defined on January 1, 1989 in Rule 12b-2 under the
Exchange Act) of such person, or any one of them, after the date this Plan is
executed, directly or indirectly, of beneficial ownership (as defined on January
1, 1989 in Rules 13d-3 and 13d-5 under the Exchange Act) of securities of
Southern National Corporation representing in the aggregate 20% or more of the
voting power of all then outstanding securities of Southern National Corporation
having the right under ordinary circumstances to vote in an election of the
Board of Directors of Southern National Corporation (without limitation, any
securities having such voting power that any such

 

3



--------------------------------------------------------------------------------

person has the right to acquire pursuant to any agreement, or upon exercise of
conversion of rights, warrants or options, or otherwise, shall be deemed
beneficially owned by such person); or

 

(f) the failure, for any reason, during any period of two consecutive years, of
the individuals who at the beginning of such period constitute the entire Board
of Directors of Southern National Corporation (the “Board”) and any new
directors whose election by the Board, or whose nomination for election by the
shareholders, shall have been approved by a vote of at least two-thirds (2/3) of
the directors of the Board then still in office who either were directors at the
beginning of the period or whose election or nomination for election shall
previously have been so approved, to constitute a majority of the members of the
Board.

 

2.03 Code. The Internal Revenue Code of 1986, as amended, and as it may be
amended from time to time.

 

2.04 Committee. The committee which administers the Plan and which is more
particularly described in Article VIII below. The Committee shall be made up of
the individuals who hold the following offices of Southern National Bank of
North Carolina, N.A.: Chairman of the Board of Directors, President, Director of
Human Resources, and Chief Financial Officer.

 

2.05 Company. Southern National Corporation, Participating Subsidiaries, and any
successor by merger, acquisition or otherwise. All references to “Company” shall
be

 

4



--------------------------------------------------------------------------------

applied to each such Company as if the Plan were solely the Plan of such
Company.

 

2.06 Credited Service. This term shall have the meaning the Pension Plan
ascribes to such term, except that for purposes of this Plan a Participant shall
be credited with Credited Service for any period he is under a Total Disability.

 

2.07 Designated Beneficiary. One or more beneficiaries, as designated by a
Participant in writing delivered to the Committee, to whom certain SERP
Pre-Retirement Death Benefits shall be paid pursuant to the provisions of
Article V below. In the event no such written designation is made by the
Participant or such beneficiary shall not be living or in existence at the time
payments are to commence, the Participant shall be deemed to have designated his
estate as such beneficiary.

 

2.08 Early Payment Reduction Percentage. The sum of (A) and (B) where (A) is the
product of one thousand six hundred and sixty-seven ten thousandths percent (
.1667%) multiplied by the number of such whole calendar months by which the date
of the first monthly payment of a Participant’s SERP Retirement Benefit precedes
the month of his sixty-fifth (65th) birthday, and where (B) is the product of
one-half of one percent (.50%) multiplied by the number of whole calendar
months, in excess of sixty (60), by which the date of the first monthly payment
of the Participant’s SERP Retirement Benefit precedes the month of his
sixty-fifth (65th) birthday.

 

5



--------------------------------------------------------------------------------

2.09 Early Retirement Date. The date on which a Participant under this Plan who
has attained at least age fifty-five (55) and has at least fifteen (15) years of
Credited Service terminates employment with the Company prior to attaining age
sixty-five (65).

 

2.10 Eligible Spouse. The person, if any, who is legally married to the
Participant on the Participant’s date of death; provided however that such term
shall not include a spouse who on the date of death is legally separated from
the Participant pursuant to a court order or written agreement between the
Participant and spouse.

 

2.11 ERISA. The Employee Retirement Income Security Act of 1974, as amended, and
as it may be amended from time to time.

 

2.12 ERISA Excess Benefit.

 

(a) If the Participant is married, the difference between (i) the monthly amount
he would receive as the primary annuitant of a joint and seventy-five percent
(75%) survivor annuity which is Actuarially Equivalent to his Unlimited Pension
Plan Benefit and which commences when his SERP Retirement Benefit commences, and
(ii) his Pension Plan Benefit.

 

(b) If the Participant is not married, the difference between (i) the monthly
amount he would receive as the annuitant of a level life and ten-year certain
annuity which is Actuarially Equivalent to his Unlimited Pension Plan Benefit
and

 

6



--------------------------------------------------------------------------------

which commences when his SERP Retirement Benefit commences, and (ii) his Pension
Plan Benefit.

 

For purposes of this Section and Section 2.19, (A) a “joint and seventy-five
percent (75%) survivor annuity” means an annuity providing a monthly benefit for
the life of the Participant with a monthly benefit payable to his surviving
spouse, if any, for the remainder of her life in an amount equal to seventy-five
percent (75%) of the monthly benefit payable to him during his lifetime; and (B)
a “level life and ten-year certain annuity” means an annuity providing a monthly
benefit payable for a minimum of one hundred and twenty (120) months and, if
longer, for the life of the Participant.

 

2.13 Final Average Earnings. A Participant’s average Monthly Earnings (as
defined in Section 2.14) for the sixty (60) calendar months during which his
Monthly Earnings were the highest (which sixty months may or may not be
consecutive) within the one hundred and twenty (120) calendar months (or if less
the total number of calendar months during which he was employed with the
Company) immediately preceding the earliest to occur of his Severance Date, date
of death, or date his employment with the Company terminates by reason of Total
Disability. In the event the Participant does not have at least sixty (60)
months of employment with the Company, Final Average Earnings shall mean the
average Monthly Earnings for his total period of employment.

 

7



--------------------------------------------------------------------------------

2.14 Monthly Earnings. Monthly Earnings, for any calendar month, shall mean the
quotient obtained by dividing by twelve (12) the total earnings paid to a
Participant by the Company during the calendar year in which the calendar month
falls. For purposes of the preceding sentence, “total earnings paid to a
Participant by the Company during the calendar year” shall mean the total
earnings paid by the Company to the Participant reported or reportable for that
calendar year on U.S. Treasury Department Wage and Tax Statement Form W-2 or
similar form required for such purpose, increased by (i) any deferrals under the
Southern National Employee Stock Ownership Plan as amended from time to time,
and (ii) any reductions in compensation resulting from participation in any
deferred compensation plan or cafeteria plan to the extent that such deferrals
and reductions are excluded from reporting on Form W-2 or other similar form
required for such purpose. For purposes of the preceding sentence, noncash
items, including company car income and income from stock options, and benefits
paid under this Plan or any other employee benefit plan of the Company shall be
excluded from “total earnings paid to a Participant by the Company during the
calendar year.”

 

2.15 Normal Retirement Date. The first day of the month next following the month
of the Participant’s sixty-fifth (65th) birthday.

 

2.16 Participant. An employee selected by the Committee pursuant to the
provisions of Article III to

 

8



--------------------------------------------------------------------------------

participate in this Plan. The Committee may designate new Participants as it, in
its sole discretion, deems proper.

 

2.17 Participating Subsidiary. Each subsidiary of Southern National Corporation
who, pursuant to action duly adopted by its board of directors, has adopted this
Trust Agreement. “Subsidiary” means a corporation over 50% of the voting stock
of which is owned by Southern National Corporation, by another subsidiary or
other subsidiaries of Southern National Corporation. The foregoing
notwithstanding, the Board of Directors of Southern National Corporation may
designate any company affiliated with Southern National Corporation as a
“subsidiary” for purposes of this Plan.

 

2.18 Pension Plan. The Southern National Retirement Plan as it may be amended
from time to time.

 

2.19 Pension Plan Benefit. One-twelfth (l/l2th) of the annual amount of the
benefit which would be payable to a Participant under the Pension Plan if the
Participant’s vested accrued benefit in the Pension Plan were paid as follows:

 

(A) In the case of a married Participant, in the form of a joint and
seventy-five percent (75%) survivor annuity which is Actuarially Equivalent to
his vested accrued benefit in the Pension Plan and which commences when his SERP
Retirement Benefit commences;

 

(B) In the case of an unmarried Participant, in the form of a level life and
ten-year

 

9



--------------------------------------------------------------------------------

certain annuity which is Actuarially Equivalent to his vested accrued benefit in
the Pension Plan and which commences when his SERP Retirement Benefit commences.

 

The foregoing assumptions are made solely for purposes of this Plan, and such
assumptions shall apply without regard for the form in which or the time at
which a Participant’s vested accrued benefit under the Pension Plan is actually
paid or authorized to be paid.

 

2.20 Plan. This Southern National Supplemental Executive Retirement Plan (SERP)
as contained herein and as it may be amended from time to time.

 

2.21 Postponed Retirement Date. The first day of the month next following the
month of the Participant’s Severance Date if such Severance Date is later than
his Normal Retirement Date.

 

2.22 SERP Retirement Benefit. Subject to Section 4.03 below, an amount equal to
the greater of (A) or (B) below:

 

  (A) The product of (1) the Participant’s Target Retirement Benefit reduced by
the sum of (i) his Pension Plan Benefit and (ii) fifty percent (50%) of his
Social Security Benefit, multiplied by (2) the difference between one hundred
percent (100%) and the Early Payment Reduction Percentage.

 

  (B) The Participant’s ERISA Excess Benefit.

 

10



--------------------------------------------------------------------------------

2.23 Severance Date. The date on which a Participant terminates his employment
with the Company other than by reason of death; provided, however, that if his
employment with the Company terminates prior to Early or Normal Retirement by
reason of the onset of Total Disability, then his Severance Date shall be the
earlier of (a) the date such Total Disability ceases and he does not return to
the employ of the Company or (b) the date he first becomes eligible to retire on
his Early Retirement Date or Normal Retirement Date.

 

2.24 Social Security Benefit. An amount equal to the annual Primary Old Age
Insurance benefit to which the Participant would be entitled to receive
commencing on his Normal Retirement Date (assuming that he will have no earnings
after such date that would cause a reduction in such benefit) under the Federal
Social Security Act, as such Act is in effect on the Participant’s Severance
Date, divided by twelve (12). The Social Security Benefit shall be calculated on
the basis of the Participant’s estimated earnings history, constructed as
follows:

 

  (a) If the Participant has not reached age sixty-five (65) on his Severance
Date, it shall be assumed that he will receive no additional compensation during
the period between his Severance Date and his attainment of age sixty-five (65);

 

  (b)

The Participant’s Monthly Earnings shall be used for the one hundred and twenty
(120) calendar month period

 

11



--------------------------------------------------------------------------------

 

(or for the Participant’s total months of employment if shorter) that is
considered in the determination of Final Average Earnings; and

 

  (c) For years beginning the later of 1951, or the calendar year in which the
Participant attained age twenty-two (22), and ending with the year immediately
preceding the period described in (b) above, the Participant’s wages for
purposes of the Federal Social Security Act shall be calculated by projecting
backwards, using a salary scale of six percent (6%) per annum, his Monthly
Earnings for the earliest calendar year in the period described in (b) above.

 

Notwithstanding the foregoing, a Participant shall have the right to have his
Social Security Benefit recomputed on the basis of his actual Social Security
earnings history by providing appropriate documentation to the Committee. For a
Participant whose Social Security full-benefit retirement age is later than age
sixty-five (65), the Social Security Benefit shall be determined at age
sixty-five (65) subject to applicable Social Security reduction for months
before his full-benefit retirement age.

 

2.25 Target Retirement Benefit. An amount equal to fifty-five percent (55%) of
the Participant’s Final Average Earnings.

 

2.26 Total Disability. Total disability shall have the same meaning as is
ascribed to such term by the long-term

 

12



--------------------------------------------------------------------------------

disability benefits plan sponsored by the Company and in which the Participant
participates. If the Participant does not participate in such plan or if the
Company does not sponsor such a plan, then the Participant shall be under a
Total Disability if by reason of sickness or injury he cannot perform each of
the material duties of his regular occupation; provided, however, that after the
first twenty-four (24) months he shall be under a Total Disability if he cannot
perform each of the material duties of any gainful occupation for which he is
reasonably fitted by training, education or experience.

 

2.27 Unlimited Pension Plan Benefit. The vested accrued benefit to which the
Participant would have been entitled under the Pension Plan if such benefit were
computed without giving effect to the compensation and annual benefit
limitations as set forth in Sections 401(a)(17) and 415 of the Code and
corresponding provisions of the Pension Plan.

 

13



--------------------------------------------------------------------------------

 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.01 Eligibility. The Committee shall have the sole discretion to determine the
employees of the Company who are eligible to become Participants; provided,
however, that no employee who is not a member of the “select group of management
or highly compensated employees,” as defined in Sections 201(2), 301(a)(3) and
401(a) of ERISA shall be eligible to become a Participant in the Plan.

 

3.02 Participation. The Committee shall cause those employees selected by it to
become Participants to be notified of their participation and of the benefits
available to them under the Plan. Once selected to participate in the Plan, a
Participant shall remain a Participant as long as he is employed by the Company.

 

14



--------------------------------------------------------------------------------

 

ARTICLE IV

 

RETIREMENT BENEFITS

 

4.01 Retirement.

 

(a) Benefit Payable to Participant. Upon a Participant’s retirement on his Early
Retirement Date, Normal Retirement Date or Postponed Retirement Date, the
Company shall make monthly payments to the Participant of his SERP Retirement
Benefit commencing with the month immediately following the month of the
Participant’s Severance Date and continuing for each month thereafter until and
including the month of his death.

 

(b) Spousal Survivor Benefit. Upon the death of a retired Participant who is
either receiving or entitled to receive a SERP Retirement Benefit, the Company
shall make monthly payments to the Participant’s Eligible Spouse, if any,
commencing with the month next following the month of the retired Participant’s
death and continuing for each month thereafter until and including the month of
the Eligible Spouse’s death. Each monthly payment shall equal seventy-five
percent (75%) of the monthly amount of the deceased Participant’s SERP
Retirement Benefit.

 

4.02 Reemployment of Retired Participant. A retired Participant receiving or
eligible to receive supplemental retirement benefits under this Plan and who is
reemployed by the Company shall not be entitled to any increased benefits under

 

15



--------------------------------------------------------------------------------

this Plan by reason of accumulating additional years of Credited Service or
Monthly Earnings after his reemployment.

 

4.03 Actuarial Reduction. Notwithstanding the foregoing provisions of Sections
2.22 and 4.01, in the event the Eligible Spouse is more than ten (10) years
younger than the Participant, the monthly amount of the Participant’s SERP
Retirement Benefit (as otherwise calculated under Sections 2.22 and 4.01(a)
above) and, consequently, the derivative spousal survivor benefit under Section
4.01(b), shall be reduced in order that the Participant’s SERP Retirement
Benefit and the spousal survivor benefit, when considered together, is the
Actuarial Equivalent of the benefits that would be payable to the Participant
and his Eligible Spouse if the Eligible Spouse were ten (10) years younger than
the Participant.

 

16



--------------------------------------------------------------------------------

 

ARTICLE V

 

PRE-RETIREMENT SURVIVOR BENEFITS

 

5.01 Death Benefit.

 

(a) If a Participant who has not attained age sixty-five (65) dies prior to his
Severance Date, the Company shall pay to the Participant’s Eligible Spouse or,
if none, his Designated Beneficiary a monthly benefit for one hundred and eighty
(180) consecutive months. The amount of the monthly benefit shall equal twenty
percent (20%) of the Participant’s Final Average Earnings. The benefits shall
commence in the first month following the month of the Participant’s death.

 

(b) If a Participant who has attained age sixty-five (65) dies prior to his
Severance Date, he shall be considered to have retired on the day before his
death and, accordingly, the Company shall pay to his Eligible Spouse, if any,
the spousal survivor benefit set forth in Section 4.01(b).

 

(c) Except as set forth in this Article V, no survivor benefit is payable under
this Plan if a Participant dies prior to his Severance Date.

 

17



--------------------------------------------------------------------------------

 

ARTICLE VI

 

DISABILITY BENEFITS

 

6.01 Disability Prior to Retirement Date.

 

(a) Except as provided in Article IV in the case of retirement by Participants,
this Plan provides no disability benefits.

 

(b) If the Participant’s employment with the Company terminates by reason of the
onset of Total Disability, and the termination of employment occurs prior to the
Participant’s Early Retirement Date and Normal Retirement Date, then for
purposes of qualifying for the Early Retirement Date the Participant will
receive credit for Credited Service during his period of Total Disability. If
the Participant’s Total Disability continues until a Severance Date which
qualifies him for a benefit under Article IV, his Final Average Earnings is
calculated based on his Monthly Earnings during the one hundred and twenty (120)
calendar month period immediately preceding the date on which his Total
Disability commenced.

 

(c) If the Participant’s Total Disability ceases, and he does not return to
regular active employment with the Company, then for the purpose of determining
his years of Credited Service his employment shall be deemed terminated on the
date that the Total Disability ceased.

 

(d) The Committee may from time to time request that a Participant who is under
a Total Disability submit to a

 

18



--------------------------------------------------------------------------------

medical examination or related series of examinations by a physician or
physicians acceptable to the Committee to determine whether the Total Disability
continues. A Participant’s refusal to submit to such an examination or related
series of examinations shall be deemed an admission by him that he is no longer
under a Total Disability. All examinations requested by the Committee pursuant
to this provision shall be at the expense of the Company.

 

19



--------------------------------------------------------------------------------

 

ARTICLE VII

 

SEVERANCE BENEFITS

 

7.01 No Severance Benefits. Except as provided in Article IV in the case of
retirement by Participants, this Plan provides no severance benefits.

 

20



--------------------------------------------------------------------------------

 

ARTICLE VIII

 

NONCOMPETITION

 

Notwithstanding any provision of this Plan to the contrary but subject to the
proviso below, if any Participant terminates employment with the Company for any
reason and accepts employment with, or assumes any other position with, any
national bank, state bank, savings and loan association, or any other similar
financial institution with one or more offices in a state in which a subsidiary
of Southern National Corporation has a banking office, the Participant shall
forfeit all rights to all retirement and survivor benefits to which he, his
Eligible Spouse, or his Designated Beneficiary is or may become entitled to
under this Plan; provided, however, that no such forfeiture shall occur if,
within two (2) years following a Change in Control, either the Company
terminates the Participant’s employment other than for cause or the Participant
quits or resigns for good reason. Termination by the Company of the
Participant’s employment for “cause” shall mean termination due to (i) an act or
acts of dishonesty by the Participant constituting a felony and resulting or
intended to result in substantial gain or personal enrichment for the
Participant at the expense of the Company or (ii) willful and continued failure
by the Participant to substantially perform his duties with the Company, other
than for incapacity due to mental or physical illness, after a written demand
for substantial performance is

 

21



--------------------------------------------------------------------------------

delivered to the Participant by the Chairman of the Board of Directors of the
Company which specifies how the Participant has failed to substantially perform
his duties; provided, however, in no event shall the Participant’s termination
by the Company be considered to have been for cause if such termination shall
have been the result of (i) the Participant’s bad judgment or negligence, (ii)
any act or omission without intent of gaining a profit to which the Participant
was not legally entitled, or (iii) any act or omission believed by the
Participant in good faith to have been in, or not opposed to, the interests of
the Company. “Good reason” shall mean: (i) the assignment to the Participant of
any duties inconsistent with his duties immediately prior to the Change in
Control or any removal of the Participant from or any failure to reelect or
reappoint the Participant to his positions, except in connection with promotions
to higher office; (ii) a reduction by the Company in the Participant’s base
salary as in effect immediately prior to the Change in Control; (iii) the
failure by the Company to maintain, and to continue the Participant’s
participation in, the Company’s benefit or compensation plans as in effect
immediately prior to the Change in Control (including but not limited to bonus
and incentive compensation plans, stock option, bonus, award and purchase plans,
life insurance, medical, health and accident insurance, disability plans and
deferred compensation plans); or the taking of any action by the Company which
would adversely affect the Participant’s participation in or reduce the

 

22



--------------------------------------------------------------------------------

Participant’s benefits under any of such plans or deprive the Participant of any
fringe benefit he enjoyed immediately prior to the Change in Control; or the
failure to provide the Participant with the number of paid vacation days to
which he was entitled under the Company’s normal vacation policy in effect
immediately prior to the Change in Control; (iv) the relocation of the
Participant’s office to anywhere other than a location within 25 miles of the
Participant’s office immediately prior to the Change in Control or the Company’s
requiring the Participant to be based anywhere other than within 25 miles of the
Participant’s office immediately prior to the Change in Control, except for
required travel on the Company’s business to an extent consistent with the
Participant’s business travel obligations immediately prior to the Change in
Control; or (v) Total Disability.

 

23



--------------------------------------------------------------------------------

 

ARTICLE IX

 

COMMITTEE

 

9.01 Authority. The Committee shall be responsible for the administration and
interpretation of the Plan, and shall have all powers necessary to enable it to
carry out its duties in the administration and interpretation of the Plan, and
shall have the duty and power to determine all questions that may arise
hereunder as to the status and rights of Participants in the Plan.

 

9.02 Voting. The Committee shall act by a majority of the number then
constituting the Committee, and such action may be taken either by vote at a
meeting or in writing without a meeting.

 

9.03 Records. The Committee shall keep a complete record of all its proceedings
and all data relating to the administration of the Plan. The Committee shall
make such rules and regulations for the conduct of its business as it shall deem
advisable.

 

9.04 Liability. No member of the Committee shall be personally liable for any
actions taken or omitted by the Committee unless the member’s action or inaction
involves willful misconduct. To the extent permitted by applicable law, the
Company shall indemnify and hold harmless each member of the Committee and each
employee of the Company acting pursuant to the direction of the Committee from
and against any and all

 

24



--------------------------------------------------------------------------------

liability, claims, demands, costs and expenses (including reasonable attorneys’
fees) arising out of or incident to any act or failure to act in connection with
the administration of the Plan, except for any such act or failure to act that
involves willful misconduct.

 

25



--------------------------------------------------------------------------------

 

ARTICLE X

 

AMENDMENT AND TERMINATION

 

Southern National Corporation reserves the right, at any time and from time to
time, by action of its Board of Directors, to amend or terminate the Plan, and
each Participating Subsidiary reserves the right by action of its Board of
Directors to terminate the Plan with respect to it and the Participants employed
by it; provided, however, no such amendment or termination shall reduce or
eliminate the benefits (including survivor benefits) of a Participant (or
Eligible Spouse or Designated Beneficiary) to whom payments under this Plan have
commenced or who is then eligible under Article IV to retire and begin receiving
benefits under this Plan. In addition, each other Participant in the Plan on the
date of such amendment or termination shall be entitled to benefits (including
survivor benefits) under this Plan, at such times as such benefits would have
been paid absent such amendment or termination, in an amount not less than the
amount that would have been paid absent such amendment or termination multiplied
by an “accrual fraction” (which may not exceed 1.0) the numerator of which is
equal to the number of his years of Credited Service at the time of such
amendment or termination and the denominator of which is equal to the lesser of
fifteen (15) or the number of years of Credited Service he would have had if the
Plan had not been amended or terminated and if he had continued in the employ of
the Company until the date he attained age sixty (60); provided, however, that
upon and after a Change in Control, each Participant’s accrual fraction shall be
1.0.

 

26



--------------------------------------------------------------------------------

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01 Nonalienation of Benefits. No right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge any right or benefit under the Plan shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to the debts, contracts,
liabilities or torts of the person entitled to such benefits. If a Participant
or Eligible Spouse hereunder shall become bankrupt, or attempt to anticipate,
alienate, sell, assign, pledge, encumber, or charge any right hereunder, then
such right or benefit shall, in the discretion of the Committee, cease and
terminate, and in such event, the Committee may hold or apply the same, or any
part thereof, for the benefit of the Participant or Eligible Spouse in such
manner and in such amounts and proportions as the Committee may deem proper.

 

11.02 No Trust Created. The obligations of the Company to make payments
hereunder shall constitute a liability of the Company to the Participants. Such
payments shall be made from the general funds of the Company and the Company
shall not be required to establish or maintain any special or separate fund, or
to purchase or acquire life insurance on a Participant’s life, or otherwise to
segregate assets to assure that such

 

27



--------------------------------------------------------------------------------

payments shall be made. Neither a Participant, Eligible Spouse, or Designated
Beneficiary shall have any interest in any particular asset of the Company by
reason of the obligations hereunder, and the right of any of them to receive
payments under this Plan shall be no greater than the right of any other
unsecured general creditor of the Company. Nothing contained in the Plan shall
create or be construed as creating a trust of any kind or any other fiduciary
relationship between the Company and a Participant, Eligible Spouse, or
Designated Beneficiary.

 

11.03 No Employment Agreement. Neither the execution of this Plan nor any action
taken by the Company pursuant to this Plan shall be held or construed to confer
on a Participant any legal right to be continued as an employee of the Company.
This Plan shall not be deemed to constitute a contract of employment between the
Company and a Participant, nor shall any provision herein restrict the right of
any Participant to terminate his employment with the Company.

 

11.04 Binding Effect. Southern National Corporation and Participating
Subsidiaries shall be jointly and severally liable with respect to the
obligations incurred pursuant to this Plan and such obligations shall be binding
upon and inure to the benefit of their successors and assigns, and the
Participant and his Eligible Spouse and Designated Beneficiary.

 

11.05 Claims for Benefits. Any Participant, Eligible Spouse or Designated
Beneficiary claiming a benefit under this Plan must give written notification
thereof to the Committee. If

 

28



--------------------------------------------------------------------------------

a claim is denied, it must be denied within a reasonable period of time and the
denial must be accompanied by a written notice stating the following:

 

  (a) Specific reason for the denial;

 

  (b) Specific reference to the Plan provision on which the denial is based;

 

  (c) Description of additional information necessary for the claimant to
present his claim, if any, and an explanation of why such material is necessary;
and

 

  (d) Explanation of the Plan’s claims review procedure.

 

The claimant will have 60 days to request a review of the denial by the
Committee. The request for review must be in writing delivered to the Committee,
which will then provide a full and fair review. The claimant may review
pertinent documents, and he may submit issues and comments in writing. The
decision by the Committee with respect to the review must be given within 60
days after receipt of the request, unless special circumstances require an
extension (such as for a hearing). In no event shall the decision be delayed
beyond 120 days after receipt of the request for review. The decision shall be
written in a manner calculated to be understood by the claimant, and it shall
include the specific reasons and refer to the specific Plan provisions on which
it is based.

 

29



--------------------------------------------------------------------------------

11.06 Entire Plan. This document and any amendments hereto contain all the terms
and provisions of the Plan and shall constitute the entire Plan, any other
alleged terms or provisions being of no effect.

 

11.07 Merger or Consolidation. In the event of a merger or a consolidation of
the Company or a Participating Subsidiary with another corporation or entity, or
the acquisition of substantially all of the assets or outstanding stock of the
Company or a Participating Subsidiary by another corporation or entity, then and
in such event the obligations and responsibilities of such merged or acquired
corporation under this Plan shall be assumed by any such successor or acquiring
corporation or entity, and all of the rights, privileges and benefits of the
Participants hereunder shall continue.

 

11.08 Payment to Incompetent. The Committee shall make the payments provided
herein directly to a Participant or beneficiary entitled thereto, or if such
Participant or beneficiary has been determined by a court of competent
jurisdiction to be mentally or physically incompetent, then payment shall be
made to the duly appointed guardian, conservator or other authorized
representative of such Participant or beneficiary. The Company shall have the
right to make payment directly to a Participant or beneficiary until it has
received actual notice of the physical or mental incapacity of such Participant
or beneficiary and notice of the appointment of a duly authorized representative
of his estate. Any such payment to an authorized representative for the benefit
of a Participant or beneficiary shall be a complete discharge of all liability
of the Company herefor.

 

30



--------------------------------------------------------------------------------

 

ARTICLE XII

 

CONSTRUCTION

 

12.01 Governing Law. This Plan shall be construed and governed in accordance
with the laws of the State of North Carolina.

 

12.02 Gender. The masculine gender, where appearing in the Plan, shall be deemed
to include the feminine gender, and the singular may include the plural, unless
the context clearly indicates to the contrary.

 

12.03 Headings, Etc. The cover page of the Plan, the Table of Contents and all
headings used in this Plan are for convenience of reference only and are not
part of the substance of this Plan.

 

12.04 Date. The effective date of this Plan is January 1, 1989.

 

IN WITNESS WHEREOF, this Plan is duly executed by Southern National
Corporation’s duly authorized officers as of the 15th day of June, 1989.

 

SOUTHERN NATIONAL CORPORATION

BY:

 

/s/ Hector MacLean

     

 

ATTEST:

/s/ Faye M. Hollowell

Secretary (Acting)

[Corporate Seal]

 

31



--------------------------------------------------------------------------------

 

DECLARATION OF AMENDMENT TO

SOUTHERN NATIONAL

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (SERP)

 

THIS DECLARATION OF AMENDMENT, made the 25th day of March, 1997, by SOUTHERN
NATIONAL CORPORATION (the “Company”), as sponsor of the Supplemental Executive
Retirement Plan (SERP) (the “Plan”).

 

R E C I T A L S:

 

The Company sponsors the Plan for the benefit of selected key management
employees. On February 28,1995, the Company and BB&T Financial Corporation were
merged. It is deemed advisable for the Company to amend the Plan to change the
name of the Plan to the “Southern National Corporation Target Pension Plan” and
to update and clarify certain provisions.

 

NOW, THEREFORE, it is declared that the Plan shall be and hereby is amended as
follows:

 

1. Effective as of January 1, 1997, the name of the Plan shall be changed to the
“Southern National Corporation Target Pension Plan.” On and after January
1,1997, all references to the word “Plan” shall mean “Southern National
Corporation Target Pension Plan.”

 

2. Effective as of February 28,1995, Article II of the Plan shall be amended by
deleting the reference in Section 2.04 to “Southern National Bank of North
Carolina, N.A.” and substituting therefor “Branch Banking and Trust Company.”

 

3. Effective as of January 1, 1996, Article II of the Plan shall be further
amended by deleting Section 2.18 in its entirety and substituting therefor the
following:

 

“2.18 ‘Pension Plan’ means the Southern National Corporation Pension Plan
(amended and restated as of January 1, 1996), as it may be amended from time to
time.”

 



--------------------------------------------------------------------------------

4. Effective as of January 1, 1997, Article II of the Plan shall be further
amended by deleting Section 2.20 in its entirety and substituting therefor the
following:

 

“2.20 ‘Plan.’ This Southern National Corporation Target Pension Plan as
contained herein and as it may be amended from time to time.”

 

5. Effective as of January 1, 1997, Article III of the Plan shall be amended by
adding the following new material to the end of Section 3.02:

 

“The Participants in the Plan are designated in Exhibit A attached hereto, as
the same may be amended from time to time by the Committee.”

 

6. Effective as of February 28, 1995, Article XI of the Plan shall be amended by
deleting Section 11.02 in its entirety and substituting therefor the following:

 

“11.02 Funding. The Plan is intended to be an unfunded plan of deferred
compensation maintained for a select group of highly compensated or management
employees. The obligation of the Company to make payments hereunder shall
constitute a general unsecured obligation of the Company to the Participant.
Notwithstanding the foregoing, the Company has established and maintains a
special separate fund as provided for in the document entitled “Southern
National Executive Compensation Trust.” Notwithstanding the foregoing, no
Participant, Eligible Spouse or Designated Beneficiary shall have any legal or
equitable rights, interest or claims in any particular asset of the trust or the
Company by reason of the Company’s obligation hereunder, and nothing contained
herein shall create or be construed as creating any other fiduciary relationship
between the Company and a Participant or any other person. To the extent that
any person acquires a right to receive payments from the trust or the Company
hereunder, such right shall be no greater than the right of an unsecured
creditor of the Company.”

 

7. Except as otherwise provided in this Declaration of Amendment, the Plan shall
continue and benefits shall be payable in accordance with its terms, as amended.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the Company on the day
and year first above stated.

 

SOUTHERN NATIONAL CORPORATION By:  

/s/ Robert E. Greene

   

Authorized Officer

 

Attest:

/s/ Jerone C. Herring

(Assistant) Secretary

[Corporate Seal]

 

3